DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/132,719, filed on April 19, 2016.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,733,615 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

	The error statement in the December 15, 2020 declaration is not specific enough. Applicants state that claim 1 claimed more than applicants had a right to claim. MPEP 1414(II)(c) states in part:” Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16." 
Claims 1 and 3-13 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,11,12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication No. 2014/0185047 to Tajima et al. (hereinafter “Tajima”).
	Tajima discloses an image forming apparatus (title) comprising a sheet transport path configured to transport a sheet on which an image has been recorded, the transport path including a first guide surface (252-fig 6A) and a second guide surface (250) opposed to the first guide surface; an image reading unit (200) disposed on the same side as the first guide surface of the sheet transport path (Fig 6A), the image reading unit including a light-emitting part (paragraph 37 states that sensor 200 includes a LED (201), as does paragraph 68); and a cylindrical rotary element (251) on the same side as the second guide surface(Fig 6A), the rotary element rotatably disposed with a gap between the cylindrical rotary element and the first guide surface (Fig 6A, leaving space for the printed sheet between the roller and the sensor-paragraph 69); wherein the first guide surface includes a light passing part (window 206) configured to allow light emitted from the light emitting part to pass through and wherein the cylindrical rotary element is disposed overlapping the light passing part in a direction of transport of the sheet in the sheet transport path (fig 6A, paragraph 66). In regard to the cylindrical rotary element being disposed opposite to the image reading unit, figure 6A shows image reading unit 200 opposite rotary element 251. 
	In regard to claim 3, detector 200 detects a test image and is shown opposite to an area of the cylindrical rotary element. In regard to claim 4, color sensors 200 are detectors that detect . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima in view of US Pre-Grant Publication 2012/0099873 to Ninomiya et al. (hereinafter “Ninomiya”).
	Tajima discloses applicant’s basic inventive concept, an image forming apparatus comprising a sheet transport path including a first guide surface, a second guide surface, an image reading unit and a cylindrical rotary element, substantially as claimed with the exception of a the cylindrical rotary element having a surface color that is selected in accordance with the predetermined trigger image. Paragraphs 91 and 92 of Ninomiya teach the use of a reference roller 226 with white reference surfaces 232 and color reference surfaces 234. The reference roller is positioned across from an image reading unit and the reference surface that is rotoated to position across from the image reading unit is changed depending on the image that is to be 
	In regard to claim 6, paragraphs 107 and 115 of Ninomiya teach the removability of image forming components. In regard to claim 7, Ninomiya shows a cooling unit 110 which is located upstream from sensing unit 200. In regard to claim 8, paragraphs 61 and 62 describe the cooling unit as including a heat dissipation unit 122, an endless belt 116 and an air blower 128. In regard to claims 9 and 10, Ninomiya shows a correcting device 140 that serves to unbend the recording medium. This is shown downstream of the cooling unit, but the placement of the correcting device relative to the other components is seen as a matter of obvious design choice for an ordinary practitioner in the art. 

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. While an error has been identified in the declaration, the error statement must be more specific pertaining to the claimed structure that was omitted. Claim 1 has been amended by adding some of the structure of now canceled claim 2. Claim 2 was not rejected on art due to clarity problems, not necessarily because the claimed feature was not found in the art. While the addition to claim 1 is clear, Tajima shows the cylindrical rolling element 251 opposite to the detector 200, which is the structure that has been added to claim 1. Applicant relies on figure 3 of Tajima to show that the rollers are not across from the color sensors. However, the conveyance rollers 251 in figure 3 in applicant’s remarks are not in figure 3 of the Tajima reference. It is unclear why applicant believes adding rollers to the figure is evidence that the rollers are misplaced in relation to the current claims. Figure 6A of Tajima clearly shows the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993